Title: To John Adams from United States House of Representatives, 3 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 3, 1791
				
				The Speaker of the House of Representatives having signed two enrolled bills, I am directed to bring them to the Senate for the signature of the Vice President;The House of Representatives adhere to their amendments on the bill, entitled “An act concerning consuls and vice consuls;”

They disagree to the amendment of the Senate on the bill, entitled “An act for making compensations to the commissioners of loans, for extraordinary expenses;”

They agree to the resolution sent from the Senate for concurrence, “requesting the President of the United States to cause a return to be made to Congress of the lands not claimed by the Indians,” with an amendment, to wit: Line 3 strike out ’a return to be made to,’ and insert ’an estimate to be laid before;’ in which amendment they desire the concurrence of the Senate.
				
					
				
				
			